FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                                 May 31, 2019
                         _________________________________
                                                                               Elisabeth A. Shumaker
                                                                                   Clerk of Court
 EARL MAYFIELD,

       Plaintiff - Appellant,

 v.                                                              No. 18-2016
                                                    (D.C. No. 1:17-CV-00398-MCA-KRS)
 PRESBYTERIAN HOSPITAL                                            (D.N.M.)
 ADMINISTRATION; BSO SHERIFF
 DEPARTMENT; FNU LNU, Outside
 agencies assisting Presbyterian Hospital
 Emergency Room Staff 5/4/16;
 ALBUQUERQUE AMBULANCE;
 JOHN/JANE DOE; MDC,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, MATHESON, and EID, Circuit Judges.
                  _________________________________

       Earl Mayfield, a New Mexico inmate appearing pro se,1 appeals the district court’s

sua sponte dismissal of his complaint for failure to state a federal claim for relief.



       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Mayfield also challenges the district court’s imposition of a strike against him under the

Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915. We vacate the strike and

remand for the district court to decide in the first instance whether Mayfield’s allegation

that he was deprived of food in retaliation for alleging grievances against prison officials

states a claim (or could plausibly be amended to state a claim) for relief under 42 U.S.C.

§ 1983. We also vacate the district court’s refusal to exercise supplemental jurisdiction.

We otherwise affirm.

                                             I.

                                             A.

       Mayfield appears to name as defendants Presbyterian Hospital (“Hospital”),

Albuquerque Ambulance, the Bernalillo County Sheriff’s Office (“BSO”), unnamed BSO

officers and hospital staff, unnamed “[o]utside [a]gencies assisting Pres[byterian]

Hosp[ital] . . . [s]taff [on May 4, 2016]” (“unnamed agencies”), and the Metropolitan

Detention Center (“MDC”). ROA, Vol. I, at 4–6. While in BSO custody, Mayfield

alleges that he started to experience “unbearable” chest pains and had BSO call the

paramedics. See id. When the paramedics arrived, they loaded Mayfield onto an

ambulance and transported him to the hospital. See id. at 8–9. Mayfield alleges that



       1
         As with all pro se parties, we liberally construe Mayfield’s pleadings. That
is, the court can excuse a “failure to cite proper legal authority,” “confusion of
various legal theories,” “poor syntax and sentence construction,” or an “unfamiliarity
with pleading requirements.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d
836, 840 (10th Cir. 2005) (quoting Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.
1991)). But we will not act as Mayfield’s advocate by “searching the record” and
“constructing arguments” for him. Id.

                                             2
Albuquerque Ambulance violated the Health Insurance Portability and Accountability

Act (“HIPAA”) by “sharing [his] medical issues” with law enforcement because four law

enforcement officers “follow[ed] the ambulance” to the hospital. Id. at 9.

       At the hospital, Mayfield was admitted to an emergency room, handcuffed to the

hospital bed, and given fluids by intravenous (“IV”) therapy. See id. A hospital

administrator asked Mayfield to sign two medical documents. See id. at 10. Mayfield

signed one document but not the second. See id. at 11. Mayfield alleges that an unnamed

BSO officer claimed to be Mayfield’s guardian and forged Mayfield’s signature on the

second medical document. See id. at 12. Mayfield also alleges that the presence of law

enforcement officers, hospital security, and other members of unspecified police agencies

in his room violated his rights to medical privacy under HIPAA. See, e.g., id. at 10, 13.

       In the course of his medical treatment by the Hospital, Mayfield alleges that he

was raped and drugged with “Cocaine, Meth, and some other drug” by the hospital staff.

Id. at 13. He also suspects that unidentified persons attempted to murder him. Id. After

Mayfield was discharged from the hospital, he asserts that the BSO took away his walker

in violation of the Americans with Disabilities Act (“ADA”). See id. at 14.

       Back in prison, Mayfield told the corrections classification officer about “all the

above mention[ed] actions and violations of the law.” Id. at 15. He alleges that he was

then placed in a maximum-security cell. See id. While in maximum security, he alleges

that MDC did not feed him for the next three to four days. See id. at 16.

       On March 31, 2017, Mayfield filed a complaint that, liberally construed, alleged

violations of his rights under the U.S. Constitution, HIPAA, ADA, and related state-law


                                             3
claims. See id. at 4. He asked the court to award him money damages against the

Hospital, Albuquerque Ambulance, the BSO, “John and Jane Doe” BSO officers and

hospital staff, unnamed agencies, and MDC.

                                             B.

       The district court ruled that Mayfield’s complaint failed to state a federal claim for

relief and declined to exercise supplemental jurisdiction over any related state-law

claims. See Mayfield v. Presbyterian Hosp. Admin. BSO Dep’t, No. CV 17-00398

MCA/KRS, 2018 WL 550593, at *5 (D.N.M. Jan. 23, 2018). The district court construed

Mayfield’s federal constitutional rights claims as a suit under § 1983. See id. at *2. The

district court held that the Hospital and Albuquerque Ambulance (both private entities)

were not liable under § 1983 because their acts could not be attributed to the municipal

government, and that BSO and MDC (both municipal subdivisions) could not be liable

under § 1983 because they are not “persons” under the statute. See id. The district court

dismissed the claims against the “John Doe BSO” officers because the complaint failed to

provide adequate notice of the claims alleged against them. As for the non-§ 1983

claims, the district court dismissed Mayfield’s HIPAA claim because that statute “does

not create a private right of action for alleged disclosures of confidential medical

information.” Id. at *3 (quotations omitted). Likewise, the court found that Mayfield’s

“passing references” to the ADA were “wholly insufficient” to state a claim for relief. Id.

The court then ruled that Mayfield’s complaint could not be cured by an amendment and

imposed a strike under the PLRA. See id. at 5–6.




                                              4
       Mayfield appealed. See Aplt. Br. On appeal, he argues that his complaint did

state a federal claim for relief under § 1983 because BSO acted under color of state law

and because he identified “John Doe BSO officer” by name. See id. at 3. He also

believes the district court should have granted him permission to amend his complaint.

See id. Lastly, he argues that the district court erred in imposing a strike against him.

See id. at 4.

                                             II.

       A district court must dismiss an in forma pauperis (“IFP”) inmate complaint if,

among other things, the complaint is frivolous or fails to state a claim upon which relief

may be granted. 28 U.S.C. §§ 1915A, 1915(e)(2). We review de novo a dismissal for

failure to state a claim under the PLRA. McBride v. Deer, 240 F.3d 1287, 1289 (10th

Cir. 2001).

                                             A.

       A pro se litigant must “follow the same rules of procedure that govern other

litigants.” Garrett, 425 F.3d at 840. Federal Rule of Civil Procedure 8(a)(2) requires a

plaintiff’s complaint to provide a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Two points bear mentioning about

this standard. First, the complaint must “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 555 (2007) (quotation omitted). The complaint must “make clear exactly who is

alleged to have done what to whom, to provide each individual with fair notice.” Robbins

v. Oklahoma, 519 F.3d 1242, 1249–50 (10th Cir. 2008) (emphasis original). Second, in


                                              5
addition to providing notice, the complaint must be “plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). That is, the complaint must include

well-pleaded facts that, taken as true, “allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id.

      Section 1983 makes liable state actors who violate constitutional or other federal

rights. To state a claim for relief under § 1983, the plaintiff must allege “(1) deprivation

of a federally protected right by (2) an actor acting under color of state law.” Schaffer v.

Salt Lake City Corp., 814 F.3d 1151, 1155 (10th Cir. 2016). The district court ruled that

the Hospital and Albuquerque Ambulance did not act “under color of state law” because

they are private actors. We agree; Mayfield’s complaint fails to allege any facts

indicating that the Hospital and Albuquerque Ambulance acted with “significant aid from

state officials” or that their actions were in some way “chargeable to the State.” See

Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982) (describing the limited

circumstances in which a private actor faces § 1983 liability).

      The district court also properly dismissed Mayfield’s claims against BSO and

MDC. While “municipalities and other local government units” can be sued under

§ 1983, Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978), “[a] municipality may

not be held liable under § 1983 solely because its employees inflicted injury on the

plaintiff.” Bryson v. City of Oklahoma City, 627 F.3d 784, 788 (10th Cir. 2010)

(quotations omitted). “Rather, to establish municipal liability, a plaintiff must show 1)

the existence of a municipal policy or custom, and 2) that there is a direct causal link

between the policy or custom and the injury alleged.” Id. (quotations omitted).


                                              6
Mayfield’s complaint does not allege the existence of a municipal policy or custom

sufficient to establish a plausible claim to relief under § 1983.2

      Next, the district court held Mayfield’s complaint failed to give fair notice to the

unnamed BSO officers. See Mayfield, 2018 WL 550593, at *3. On appeal, Mayfield

contends this holding was erroneous because he named “John Doe BSO officer.” This

argument is unavailing. Section 1983 plaintiffs may only “use unnamed defendants,” if

they “provide[] an adequate description of some kind which is sufficient to identify the

person involved so process eventually can be served.” Roper v. Grayson, 81 F.3d 124,

126 (10th Cir. 1996). A complaint must “make clear exactly who is alleged to have done

what” so that defendants can “ascertain what particular unconstitutional acts they are

alleged to have committed.” Robbins, 519 F.3d at 1250. Mayfield’s complaint falls short

of that standard. His undifferentiated allegations against John Doe officers make it

impossible to identify any BSO officer for service of process. And an officer would not

know, on the basis of Mayfield’s generalized allegations, what wrongdoing he or she is

alleged to have committed. Mayfield’s claims against the unnamed agencies suffer from

the same shortcomings.

      Lastly, we agree with the district court’s dismissal of Mayfield’s HIPAA and ADA

claims. The district court rightly held that HIPAA does not create a private right of



       2
         Although this is not the basis the district court ruled on, we may affirm for any
basis present in the record. See Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1130
(10th Cir. 2011) (“We have long said that we may affirm on any basis supported by
the record, even if it requires ruling on arguments not reached by the district court or
even presented to us on appeal.”).

                                              7
action. See Wilkerson v. Shinseki, 606 F.3d 1256, 1267 n.4 (10th Cir. 2010) (“Any

HIPAA claim fails as HIPAA does not create a private right of action for alleged

disclosures of confidential medical information.”). Likewise, Mayfield’s allegation that

unnamed BSO officers took away his walker is insufficient to state a plausible claim to

relief under the ADA. See J.V. v. Albuquerque Pub. Schs., 813 F.3d 1289, 1295 (10th

Cir. 2016) (discussing elements of ADA claim).

      In sum, Mayfield’s claims against Albuquerque Ambulance and the Hospital fail

because they are private entities; his claims against BSO and MDC fail because he did

not allege the existence of a policy or custom; his claims against the unidentified BSO

officers and unnamed agencies do not provide fair notice because he has not adequately

described them or attributed specific acts to them; his HIPAA claim fails because HIPAA

does not create a private right of action; and his ADA allegations fail to state a plausible

claim for relief. Accordingly, with one exception discussed in Part II.C. infra, we affirm

the district court’s conclusion that Mayfield’s pleadings are insufficient.

                                             B.

       Generally, we review a district court’s denial of leave to amend for an abuse of

discretion. United States ex rel. Barrick v. Parker-Migliorini Int’l, LLC, 878 F.3d 1224,

1230 (10th Cir. 2017). But when the “denial is based on a determination that amendment

would be futile, our review for abuse of discretion includes de novo review of the legal

basis for the finding of futility.” Id. (quoting Barnes v. Harris, 783 F.3d 1185, 1197

(10th Cir. 2015)).




                                              8
       On appeal, Mayfield does nothing to fix the deficiencies that blocked his claims at

the district court. He does not explain how he would amend his complaint to allege facts

that would make the actions of the Hospital or Albuquerque Ambulance in some way

“chargeable to the State.” Lugar, 457 U.S. at 937. He does not recognize the problems

in his claims against BSO or MDC. He does not identify a BSO officer responsible for

his alleged injuries. And he does not address the problems in his HIPAA and ADA

claims. Rather, his A-12 form asks that we reverse the district court’s judgment, or at

least permit him to amend his complaint, because: “BSO act under of law” [sic]; “BSO is

a police department”; and “John Doe BSO officer were name” [sic]. Aplt. Br. at 3–4

(capitalization altered). These statements, even reviewed under the lenient standard

afforded to pro se litigants, do not call into question the district court’s judgment or offer

a basis for us to order that Mayfield be granted leave to amend his complaint. The law

does not require the court “to engage in independent research or read the minds of

litigants to determine if information justifying an amendment exists.” Brever v. Rockwell

Int’l Corp., 40 F.3d 1119, 1131 (10th Cir. 1994); see Habecker v. Town of Estes Park,

518 F.3d 1217, 1223 n.6 (10th Cir. 2008) (declining review where litigant summarily

asserted error without offering “reasoned argument as to the grounds for the appeal”).

                                              C.

       The district court did not specifically address Mayfield’s allegation that MDC

deprived him of food for several days after Mayfield reported to the corrections

classifications officer that he believed his rights had been violated at the Hospital. ROA,

Vol. I, at 16. This allegation is more detailed than Mayfield’s other contentions.


                                              9
Mayfield describes the official he spoke with, the type of cell he was placed in, and the

approximate length of time he was deprived of food. See id. at 15–16. He further claims

that this deprivation occurred immediately after he reported official malfeasance. See id.

Liberally construed, these allegations present a separate § 1983 claim for violation of

Mayfield’s Eighth Amendment rights, see Thompson v. Gibson, 289 F.3d 1218, 1222

(10th Cir. 2002) (“A substantial deprivation of food may be sufficiently serious to state a

conditions of confinement claim under the Eighth Amendment.”), and also a retaliation

claim, see Fogle v. Pierson, 435 F.3d 1252, 1263–64 (10th Cir. 2006) (“[P]rison officials

may not retaliate against or harass an inmate because of the inmate’s exercise of his

constitutional rights.” (quotations omitted)).

       “Where an issue has not been ruled on by the court below, we generally favor

remand for the district court to examine the issue,” Tabor v. Hilti, Inc., 703 F.3d 1206,

1227 (10th Cir. 2013), unless the “proper resolution is beyond any doubt,” Singleton v.

Wulff, 428 U.S. 106, 121 (1976). We cannot conclude “beyond any doubt,” Singleton,
428 U.S. at 121, that Mayfield’s overlooked Eighth Amendment and retaliation charges

fail to state (or could not be amended to state) a claim for relief such that dismissal is

warranted at the pleading stage. See, e.g., Strope v. Sebelius, 189 F. App’x 763, 765–66

(10th Cir. 2006) (unpublished) (holding inmate’s allegations that, in part, he “go[es] to

bed at night hungry” and was “deprived of an adequate kosher diet” were sufficient, at

the pleading stage, to “require a response from the government” under § 1915(e));

Dearman v. Woodson, 429 F.2d 1288, 1289 (10th Cir. 1970) (holding that a state inmate

had sufficiently pleaded a violation of the Eighth Amendment by alleging that prison


                                              10
officials deprived him of food for 50.5 hours). Accordingly, we remand these claims to

the district court.

                                              D.

       After deciding that Mayfield failed to state a federal claim, the district court was

left with only Mayfield’s state-law claims. Because federal courts “should [generally]

decline the exercise of jurisdiction” when only state-law claims remain, Brooks v.

Gaenzle, 614 F.3d 1213, 1229 (10th Cir. 2010) (quotations omitted), the district court

dismissed the remaining state-law claims without prejudice. But, as we have explained,

Mayfield may have an Eighth Amendment claim and a retaliation claim. We therefore

vacate the district court’s refusal to exercise supplemental jurisdiction and direct it to

reconsider that question after it has resolved the issues addressed in Part II.C. supra.

                                             III.

       We GRANT Mayfield’s motion to proceed IFP. Mayfield is still obligated, under

this ruling, to continue making payments until the entire filing fee is paid. See 28 U.S.C.

§ 1915(b)(1). We REMAND to the district court to decide in the first instance

Mayfield’s claim of unconstitutional prison conditions and retaliation, including whether

Mayfield should be given leave to amend his complaint on these claims. Accordingly,

we VACATE the district court’s refusal to exercise supplemental jurisdiction and its

decision that Mayfield’s complaint counts as a “strike” under the PLRA. See Burnett v.




                                              11
Miller, 631 F. App’x 591, 605 (10th Cir. 2015) (unpublished). We otherwise AFFIRM

the district court’s judgment.



                                         Entered for the Court


                                         Allison H. Eid
                                         Circuit Judge




                                        12